 

EXHIBIT 10.2

 

THIRD AMENDMENT TO CONSTRUCTION LOAN AGREEMENT

 

THIS THIRD AMENDMENT TO CONSTRUCTION LOAN AGREEMENT (this “Amendment”) is dated
as of September 30, 2019, by and among FUELCELL ENERGY FINANCE II, LLC, a
Connecticut limited liability company (“Borrower”), BAKERSFIELD FUEL CELL 1,
LLC, a Delaware limited liability company (“Bakersfield”), BRT Fuel Cell, LLC, a
New York limited liability company (“BRT”), CR FUEL CELL, LLC, a New York
limited liability company (“CR”), Yaphank Fuel Cell Park, LLC, a New York
limited liability company (“Yaphank”), Homestead Fuel Cell 1, LLC, a Connecticut
limited liability company (“Homestead”), DERBY FUEL CELL, LLC, a Connecticut
limited liability company (“Derby”, and collectively with Bakersfield, BRT, CR,
Yaphank and Homestead, each, an “Initial Project Company Guarantor”, and
together, the “Initial Project Company Guarantors”), and GENERATE LENDING, LLC,
a Delaware limited liability company (the “Lender”).

 

WHEREAS, the Borrower, the Initial Project Company Guarantors and the Lender are
parties to a Construction Loan Agreement dated as of December 21, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), pursuant to which the Lender has made a
construction loan facility available to the Borrower; and

 

WHEREAS, the Borrower and the Lender have agreed to modify certain provisions of
the Loan Agreement as more particularly set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.

Capitalized Terms; Effective Date.  Capitalized terms used in this Amendment
which are not otherwise defined herein shall have the meanings assigned thereto
in the Loan Agreement, as modified by this Amendment.  Except as expressly
provided to the contrary herein, all modifications to the Loan Agreement set
forth herein shall be effective as of the date of this Amendment.

 

2.

Amendments to Loan Agreement.  Each of the parties hereto hereby agrees that, on
and as of the date of this Amendment:

 

(a)

Clause (i) of Section 2.3 of the Loan Agreement is hereby amended by deleting
such clause in its entirety and substituting in lieu thereof the following new
clause (i) to read in its entirety as follows:

 

“(i) The Lender may, in its sole discretion, at any time, issue a notice to
Borrower stating that Lender is terminating the Commitment and that all Working
Capital Loans are due and payable; provided that such notice may be in the form
of an e-mail message or other memorandum.  If the Lender delivers such notice,
the Commitment shall immediately terminate and all of the Working Capital Loans,
together with all accrued and unpaid interest thereon and all other Obligations
then outstanding, shall be due and payable in their entirety, without penalty or
premium, within two (2) Business Days of delivery of such notice.  The
obligation of the Borrower to repay the Working Capital Loans, all accrued and
unpaid interest thereon and all other then outstanding Obligations as
contemplated by this Section 2.3(i) has been guaranteed by the Parent pursuant
to the Parent Guaranty.  In the event that Lender issues the foregoing notice,
from and after such date, Lender shall not be entitled to any Disposition Fee
under Section 2.3 (c) or have any rights under Section 2.3(d) with respect to
any Disposition or Refinancing that occurs after such date; provided,

- 1 -

 

--------------------------------------------------------------------------------

 

however, the Lender shall be entitled to a Disposition Fee on any Disposition of
the Bakersfield Project, regardless of when such Disposition occurs.”

 

(b)

Clause (j) of Section 2.3 of the Loan Agreement is hereby amended by deleting
such clause in its entirety and substituting in lieu thereof the following new
clause (j) to read in its entirety as follows:

 

“(j)Until such time as all Obligations have been repaid in full, no Initial
Project Company Guarantor shall be released from any of its obligations as a
Loan Party under this Agreement and the other Loan Documents, including without
limitation its guaranty of the Obligations pursuant to Section 10 of this
Agreement.”

 

3.

Conditions to Effectiveness.  This Amendment shall become effective subject to
(a) Lender’s receipt of the first payment set forth under Section 5 below in the
amount of $3,000,000.00 on or before noon, Eastern time, October 2, 2019; and
(b) the fulfillment of the condition precedent that the Lender shall have
received the following documents, each duly executed by the parties thereto and
delivered to the Lender:

 

(i)this Amendment;

(ii)the Acknowledgement and Agreement of the Parent; and

(iii)the Third Amendment to Right to Finance Agreement, executed by the
Borrower, the Parent and the Lender.

4.

Reimbursement of Costs and Expenses.  

 

(a)

Borrower, the Initial Project Company Guarantors, the Parent Guarantor and
Lender each agree that, as of the date hereof, Lender has incurred costs and
expenses, including attorney’s fees and expenses, associated with the Loan
Agreement in the amount of $125,000 and Borrower agrees that such costs and
expenses shall be reimbursed by Borrower no later than five (5) Business Days
after the execution of this Amendment.

 

(b)

Borrower, the Initial Project Company Guarantors, the Parent Guarantor and
Lender each agree that, from and after the date hereof, within five (5) Business
Days following demand by Lender, Borrower shall reimburse Lender for attorneys’
fees incurred after the date hereof in connection with: (i) any subsequent
amendments, waivers, joinders and modifications of the Loan Agreement or any
other Loan Document; or (ii) in connection with Lender’s exercise of any rights
and remedies under the Loan Agreement or Loan Documents.

 

5.

Covenants of Borrower and Initial Project Company Guarantors.  To induce the
Lender to enter into this Amendment and agree to the terms hereof, the Borrower
and the Initial Project Guarantors hereby agree:

 

(a)

That Borrower shall, by no later than noon, Eastern time, October 2, 2019, pay
to Lender three million dollars ($3,000,000.00) via wire transfer of immediately
available funds, which amount shall be applied to the outstanding principal
balance of the Working Capital Loans in accordance with the terms of the Loan
Agreement, and which amount shall not be subject to any prepayment penalty or
premium.

 

(b)

That Borrower shall, by no later than October 31, 2019, pay to Lender three
million dollars ($3,000,000.00) via wire transfer of immediately available
funds, which amount shall be applied to the

- 2 –

 

--------------------------------------------------------------------------------

 

outstanding principal balance of the Working Capital Loans in accordance with
the terms of the Loan Agreement, and which amount shall not be subject to any
prepayment penalty or premium.

 

(c)

That Borrower shall, by no later than November 30, 2019, pay to Lender two
million dollars ($2,000,000.00) via wire transfer of immediately available
funds, which amount shall be applied to the outstanding principal balance of the
Working Capital Loans in accordance with the terms of the Loan Agreement, and
which amount shall not be subject to any prepayment penalty or premium.

 

(d)

That Borrower shall, by no later than December 31, 2019, pay to Lender via wire
transfer of immediately available funds, all remaining principal and accrued
interest outstanding on the Working Capital Loans, without prepayment penalty or
premium of any kind, and Lender shall not be entitled to any Disposition Fee
under Section 2.3 (c) or have any rights under Section 2.3(d) with respect to
any Disposition or Refinancing that occurs after such date; provided, however,
the Lender shall be entitled to a Disposition Fee on any Disposition of the
Bakersfield Project, regardless of when such Disposition occurs.

 

(e)

That Borrower shall, immediately upon the closing of a Debt facility by the
Borrower or the Parent, repay all of the Obligations in their entirety,
including all accrued and unpaid interest, and the principal amount of all
Working Capital Loans then outstanding.  Any payments made pursuant to this
Section 5(e) shall be made without premium or penalty of any kind, and shall be
made via wire transfer of immediately available funds.

 

(f)To provide daily reports to Lender in form and substance reasonably
satisfactory to Lender.

 

(g)

To use all commercially reasonable efforts to provide information to Lender
within three (3) Business Days of Lender’s request therefor.

 

(h)

To participate in weekly telephonic meetings with Lender.

 

The Borrower and the Initial Project Guarantors acknowledge and agree that the
failure to timely comply with any of the foregoing covenants shall constitute a
Facility Event of Default under the Loan Agreement.  

 

6.

Loan Party Representations and Warranties.  

 

(a)

Borrower and each Initial Project Company Guarantor hereby (i) confirms that all
of the representations and warranties set forth in the Loan Agreement and the
other Loan Documents are true and correct with respect to Borrower and each
Initial Project Company Guarantor as of the date hereof (except insofar as such
representations and warranties relate expressly to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date), (ii) covenants to perform its
obligations under the Loan Agreement and other Loan Documents (including, but
not limited to, this Amendment), (iii) specifically represents and warrants to
Lender that it has good and marketable title to all of its respective
Collateral, free and clear of any lien or security interest in favor of any
other person or entity, other than Permitted Encumbrances, (iv) represents and
warrants that the execution, delivery and performance of this Amendment have
been authorized by all requisite limited liability company action on the part of
each of Borrower and each Initial Project Company Guarantor and will not violate
the certificate of formation, operating agreement, or other applicable
organization or governing documents of Borrower or such Initial Project Company
Guarantor, as applicable, and (v) represents and warrants that this Amendment
constitutes the legal, valid and binding obligation of Borrower and each Initial
Project Company Guarantor, enforceable against Borrower and each Initial Project
Company Guarantor in accordance with its terms except as such enforceability may
be limited by any applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditor’s rights

- 3 –

 

--------------------------------------------------------------------------------

 

generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).

 

(b)

The Borrower and each Initial Project Company Guarantors hereby represent and
warrant that no Facility Event of Default, Facility Default, Project Company
Event of Default or Project Company Default has occurred and is continuing under
the Loan Agreement.

 

(c)

The Borrower and each Initial Project Company Guarantor hereby represent and
warrant that attached hereto as Schedule 1 is a true, correct and complete list
of the assets owned as of the date hereof by (i) Borrower and (ii) each Initial
Project Company Guarantor.

 

7.

Acknowledgement of Outstanding Obligations.  Borrower acknowledges and agrees
that, as of the date of this Amendment, the aggregate principal amount of all
Working Capital Loans is $10,000,000.00 and the aggregate outstanding amount of
accrued and unpaid interest on the Working Capital Loans is $ 0.  Borrower
acknowledges and agrees that all such principal and accrued interest thereon is
due and payable without offset or defense of any kind or nature (which accrued
interest on the Working Capital Loans shall continue to accrue and become due
and payable on the dates and on the terms specified in the Loan Agreement).

 

8.

Loan Party Assets.  Each of the Borrower and the Initial Project Company
Guarantors represents and warrants that (i) attached hereto as Schedule 1 is a
true, correct and complete list of the assets of each of the Borrower and the
Initial Project Company Guarantors, including the estimated value thereof, as of
the date hereof, and (ii) the applicable Borrower or Initial Project Company
Guarantor has good and valid title to such assets, free and clear of claims of
any other Person, other than the Lender.

 

9.

No Other Modifications; Reaffirmation by the Borrower and Initial Project
Company Guarantors.  Except as expressly modified hereby, the terms of the Loan
Agreement and each other Loan Document (and all covenants, conditions and
agreements therein) shall remain in full force and effect in all respects, and
are hereby ratified and confirmed in all respects by Borrower and each Initial
Project Company Guarantor.  Each of the Borrower and each Initial Project
Company Guarantor hereby covenants and agrees to comply with all of the terms,
covenants and conditions of the Loan Agreement (as amended hereby) and the Loan
Documents to which it is a party, notwithstanding any prior course of conduct,
waivers, releases or other actions or inactions on Lender’s part which might
otherwise constitute or be construed as a waiver of or agreement to such terms,
covenants and conditions, or otherwise.

 

10.

Release.  BORROWER AND EACH INITIAL PROJECT COMPANY GUARANTOR HEREBY
ACKNOWLEDGES THAT BORROWER’S PAYMENT OBLIGATIONS UNDER THE LOAN DOCUMENTS ARE
ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF RESCISSION, SETOFF,
COUNTERCLAIM, DEFENSE, OFFSET, RECOUPMENT, CROSS-COMPLAINT, CLAIM OR DEMAND OF
ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR
ANY PART OF ITS LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF
OR DAMAGES OF ANY KIND OR NATURE FROM LENDER. BASED UPON THE FACTS KNOWN TO
BORROWER AND EACH INITIAL PROJECT COMPANY GUARANTOR AS OF THE EFFECTIVE DATE,
BORROWER AND EACH INITIAL PROJECT COMPANY GUARANTOR HEREBY VOLUNTARILY AND
KNOWINGLY RELEASES AND FOREVER DISCHARGES LENDER AND ITS PREDECESSORS, AGENTS,
EMPLOYEES, SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM
ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, WHICH BORROWER OR ANY INITIAL PROJECT COMPANY

- 4 –

 

--------------------------------------------------------------------------------

 

GUARANTOR MAY NOW OR HEREAFTER HAVE AGAINST ANY OF THE RELEASED PARTIES, IF ANY,
AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT,
VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM THE LOAN OR ANY
OTHER OBLIGATIONS OWING TO LENDER, INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE CREDIT AGREEMENT OR OTHER LOAN DOCUMENTS, AND THE NEGOTIATION
AND EXECUTION OF THIS AMENDMENT.

 

11.

References.  All references in the Loan Agreement to “this Agreement,” “herein,”
“hereunder” or other words of similar import, and all references to the Loan
Agreement in the other Loan Documents, or any other document or instrument that
refers to the Loan Agreement, shall be deemed to be references to the Loan
Agreement as amended by this Amendment.

 

12.

Applicable Law.  THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAW PROVISIONS.

 

13.

Counterparts; Electronic Delivery.  This Amendment may be executed in one or
more counterparts (all counterparts together reflecting the signature of all
parties) each of which shall be deemed an original, and all of which together
shall constitute one and the same instrument.  Delivery by any party to this
Amendment of its signatures hereon through facsimile or other electronic image
file (including .pdf) (i) may be relied upon as if this Amendment were
physically delivered with an original hand-written signature of such party, and
(ii) shall be binding on such party for all purposes.

 

14.

Successors.  This Amendment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

 

15.

Final Agreements.  This Amendment represents the final agreement of the
Borrower, the Initial Project Company Guarantors and the Lender with respect to
the subject matter hereof, and may not be contradicted, modified or supplemented
in any way by evidence of any prior or contemporaneous written or oral
agreements of the Borrower, the Initial Project Company Guarantors and the
Lender.

 

16.

Costs and Expenses.  The Borrower and the Initial Project Company Guarantors
agree to reimburse the Lender for the fees and expenses of its counsel relating
to this Amendment.  

 

[Remainder of page intentionally blank; signature pages follow.]

 




- 5 –

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower, the Initial Project Company Guarantors and the
Lender have caused this Amendment to be duly executed by their duly authorized
officers, under seal, all as of the date first above written.

 

BORROWER:

 

 

 

 

FUELCELL ENERGY FINANCE II, LLC

 

 

 

 

By:

FuelCell Energy Finance, LLC

Its:

Sole Member

 

 

 

 

 

By:

FuelCell Energy, Inc.

 

Its:

Sole Member

 

 

 

 

 

 

 

 

 

By:

/s/ Michael S. Bishop

 

 

Name:

Michael S. Bishop

 

 

Title:

Executive Vice President & Chief Financial Officer

 

[Signatures continue on following page.]

 



THIRD AMENDMENT TO LOAN AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------

 

INITIAL PROJECT COMPANY GUARANTORS:

 

 

 

 

BAKERSFIELD FUEL CELL 1, LLC

 

 

 

 

By:

FuelCell Energy Finance II, LLC

Its:

Sole Member

 

 

 

 

 

By:

FuelCell Energy, Inc.

 

Its:

Sole Member

 

 

 

 

 

 

 

 

 

By:

/s/ Michael S. Bishop

 

 

Name:

Michael S. Bishop

 

 

Title:

Executive Vice President & Chief Financial Officer

 

BRT Fuel Cell, LLC

 

 

 

 

By:

FuelCell Energy Finance II, LLC

Its:

Sole Member

 

 

 

 

 

By:

FuelCell Energy, Inc.

 

Its:

Sole Member

 

 

 

 

 

 

 

 

 

By:

/s/ Michael S. Bishop

 

 

Name:

  Michael S. Bishop

 

 

Title:

Executive Vice President & Chief Financial Officer

 

CR FUEL CELL, LLC

 

 

 

 

By:

FuelCell Energy Finance II, LLC

Its:

Sole Member

 

 

 

 

 

By:

FuelCell Energy, Inc.

 

Its:

Sole Member

 

 

 

 

 

 

 

 

 

By:

/s/ Michael S. Bishop

 

 

Name:

  Michael S. Bishop

 

 

Title:

Executive Vice President & Chief Financial Officer

 

[Signatures continue on following page.]

 

 

 

 

 

 



THIRD AMENDMENT TO LOAN AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------

 

Yaphank Fuel Cell Park, LLC

 

 

 

 

By:

FuelCell Energy Finance II, LLC

Its:

Sole Member

 

 

 

 

 

By:

FuelCell Energy, Inc.

 

Its:

Sole Member

 

 

 

 

 

 

 

 

 

By:

/s/ Michael S. Bishop

 

 

Name:

  Michael S. Bishop

 

 

Title:

Executive Vice President & Chief Financial Officer

 

Homestead Fuel Cell 1, LLC

 

 

 

 

By:

FuelCell Energy Finance II, LLC

Its:

Sole Member

 

 

 

 

 

By:

FuelCell Energy, Inc.

 

Its:

Sole Member

 

 

 

 

 

 

 

 

 

By:

/s/ Michael S. Bishop

 

 

Name:

  Michael S. Bishop

 

 

Title:

Executive Vice President & Chief Financial Officer

 

DERBY FUEL CELL, LLC

 

 

 

 

By:

FuelCell Energy Finance II, LLC

Its:

Sole Member

 

 

 

 

 

By:

FuelCell Energy, Inc.

 

Its:

Sole Member

 

 

 

 

 

 

 

 

 

By:

/s/ Michael S. Bishop

 

 

Name:

  Michael S. Bishop

 

 

Title:

Executive Vice President & Chief Financial Officer

 

[Signatures continue on following page.]

 

 

 

 

 

 

 

 



THIRD AMENDMENT TO LOAN AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------

 

LENDER:

 

 

 

 

GENERATE LENDING, LLC,

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Matan Friedman

Name:

Matan Friedman

Title:

Manager

 




THIRD AMENDMENT TO LOAN AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT AND AGREEMENT

OF

PARENT

 

September 30, 2019

 

Reference is made to (i) that certain Third Amendment to Construction Loan
Agreement, dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Amendment”), by and among FUELCELL
ENERGY FINANCE II, LLC, a Connecticut limited liability company (“Borrower”),
BAKERSFIELD FUEL CELL 1, LLC, a Delaware limited liability company
(“Bakersfield”), BRT Fuel Cell, LLC, a New York limited liability company
(“BRT”), CR FUEL CELL, LLC, a New York limited liability company (“CR”), Yaphank
Fuel Cell Park, LLC, a New York limited liability company (“Yaphank”), Homestead
Fuel Cell 1, LLC, a Connecticut limited liability company (“Homestead”), DERBY
FUEL CELL, LLC, a Connecticut limited liability company (“Derby”, and
collectively with Bakersfield, BRT, CR, Yaphank and Homestead, each, an “Initial
Project Company Guarantor”, and together, the “Initial Project Company
Guarantors”), and GENERATE LENDING, LLC, a Delaware limited liability company
(the “Lender”); (ii) that certain Construction Loan Agreement, dated as of
December 21, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), by and among the Borrower, the Initial
Project Company Guarantors and the Lender; and (iii) that certain Guaranty
Agreement, dated as of December 21, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Parent Guaranty”), by FUELCELL
ENERGY, INC., a Delaware corporation (the “Parent”).   Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings given
to such terms in the Loan Agreement.

 

The Parent, a guarantor of the full and prompt payment of all of the
indebtedness, obligations and liabilities of the Borrower to the Lender to
pursuant the Parent Guaranty, hereby:

 

(a)acknowledges receipt of a copy of the Amendment, which amends the Loan
Agreement to, among other things, provide for a new period during which the
Lender may exercise its option to terminate its Commitment under the Loan
Agreement and cause all Working Capital Loans to become immediately due and
payable and sets forth a repayment schedule for the outstanding Working Capital
Loans and certain prepayment requirements;

 

(b)acknowledges and agrees that all obligations of the Borrower to the Lender
under the Loan Agreement, as amended by the Amendment, and the other Loan
Documents, are in each case guaranteed by the Parent pursuant to the Parent
Guaranty, and reaffirms all of its obligations under the Parent Guaranty;

 

(c)acknowledges and agrees that the Parent Guaranty, and the Parent’s
obligations thereunder, remain in full force and effect, without release,
diminution or impairment, notwithstanding the execution and delivery of the
Amendment or the modifications to the Loan Agreement set forth therein; and

 

(d)represents, warrants, acknowledges and agrees to and with Lender that (i) the
Parent does not hold or claim any right of action, claim, cause of action or
damages, either at law or in equity, against Lender which arises from, may arise
from, allegedly arise from, are based upon or are related in any manner
whatsoever to the Loan Agreement, the Amendment, any other Loan Document or any
other related agreement, document or instrument, which are based upon acts or
omissions of Lender in connection therewith and (ii) the indebtedness,
obligations and liabilities owing by the Parent pursuant to the Parent Guaranty
are absolutely owed to Lender, without offset, deduction or counterclaim.

 

[Remainder of page intentionally blank; signature page follows.]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Acknowledgment and
Agreement under seal as of the date first written above.

 

PARENT

 

 

 

 

FUELCELL ENERGY, INC.

 

 

 

 

 

 

By:

/s/ Michael S. Bishop

(SEAL)

Name:

Michael S. Bishop

Title:

Executive Vice President and Chief Financial Officer

 

 

 

THIRD AMENDMENT TO LOAN AGREEMENT

(ACKNOWLEDGEMENT AND AGREEMENT OF PARENT)

SIGNATURE PAGE

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

 

List of Assets of Borrower and Each Project Company Guarantor

 

CURRENT INFORMATION

 

1.Tangible Personal Property

Inventory and Equipment.  Set forth below are all the locations where Holdco and
each Loan Party currently maintains inventory and equipment of Holdco or such
Loan Party, as applicable (whether or not in the possession of Holdco or such
Loan Party):  

 

Name of

Holdco/Loan Party

Address/City/State/Province/Zip Code/Postal Code

Estimated Value of Inventory and Equipment

Bakersfield Fuel Cell 1, LLC

Modules

Location

$14.1M

Cxxxx-136

 

260 N. Smith Ave

Corona, CA 92880

Cxxxx-137

 

260 N. Smith Ave

Corona, CA 92880

Cxxxx-138

264 Chase River Rd.,

Waterbury, CT 06704

Cxxxx-139

264 Chase River Rd.,

Waterbury, CT 06704

 

BOP

Location

MxxxQ: Skid #1

260 N. Smith Ave,

Corona, CA 82880

 

MxxxQ: Skid #2

1881 Route 461881 Route 46

Ledgewood, NJ 07852

 

MxxxQ: Skid #2a

1881 Route 461881 Route 46

Ledgewood, NJ 07852

MxxxQ: Skid #3/Crates

1881 Route 461881 Route 46

Ledgewood, NJ 07852

 

Desulferizer Vessels

6900 McHard Road (FM 2234)

Houston, TX 77053

 

 



 

--------------------------------------------------------------------------------

 

 

EBOP Leader

300 Chase River Rd,

Waterbury, CT 06704

 

 

EBOP  Follower

264 Chase River Rd,

Waterbury, CT 06704

 

MxxxQ: Skid #1

260 N. Smith Ave.,

Corona, CA 92880

 

MxxxQ: Skid #2

1881 Route 461881 Route 46

Ledgewood, NJ 07852

 

MxxxQ: Skid #2a

1881 Route 461881 Route 46

Ledgewood, NJ 07852

 

MxxxQ: Skid #3/Crates

1881 Route 461881 Route 46

Ledgewood, NJ 07852

 

Desulferizer Vessels

Houston, TX (Ward Tank)

EBOP Leader

6900 McHard Road (FM 2234)

Waterbury, CT  77053

 

EBOP  Follower

6900 McHard Road (FM 2234)

Waterbury, CT 77053

BRT Fuel Cell,

LLC

N/A

N/A

Yaphank Fuel Cell Park, LLC

Module – Cxxxx-148

264 Chase River Rd.,

Waterbury, CT 06704

 

Module – Cxxxx-144

264 Chase River Rd.,

Waterbury, CT 06704

$4.3M

CR Fuel Cell, LLC

BOP

MxxxQ: Skid 2 & 2a  Only

MxxxQ: Skid #1

MxxxQ: Skid #2

MxxxQ: Skid #2a

MxxxQ: Skid #3/Crates

MxxxQ: Skid #1

MxxxQ: Skid #2

MxxxQ: Skid #2a

MxxxQ: Skid #3/Crates

 

1578 Sussex Turnpike,  

Randolph, NJ 0768

$4.0M

 

 

--------------------------------------------------------------------------------

 

** On June 7, 2019, Lender received an e-mail attaching a PDF, which included
the project asset information identified above, along with pictures of such
collateral. In addition, the information on collateral identified above was
provided to Lender identifying project values.

 

 

2.Real Estate Related UCC Collateral – Owned or Leased Real Property.  

Set forth below are all the locations where Holdco or any Loan Party owns or
leases any real property or otherwise conducts business:

 

Name of Holdco/Loan Party

Address/City/State/Province/Zip Code/Postal Code

Owned or Leased

Bakersfield Fuel Cell, I LLC.

7200 East Brundage Lane, Bakersfield, CA

License

Derby Fuel Cell, LLC

200 Roosevelt Drive

Derby, CT 06418

Ground Lease

Yaphank Fuel Cell Park, LLC

350 Horseblock Road

Yaphank, NY 11980

Ground Lease

 

 

 

 

 

 

 